Exhibit 4.2 MEMORIAL PRODUCTION PARTNERS GP LLC LONG-TERM INCENTIVE PLAN PHANTOM UNIT AGREEMENT This Phantom Unit Agreement (this “Agreement”) is made and entered into by and between MEMORIAL PRODUCTION PARTNERS GP LLC, a Delaware limited liability company (the “Company”), and [] (the “Participant”).This Agreement is entered into as of the [] day of [], 20[] (the “Date of Grant”).Capitalized terms used in this Agreement but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan (as defined below), unless the context requires otherwise.
